DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaesser et al (US. Pat. App. Pub. 2020/0377292).
Regarding independent claim 1, Glaesser et al discloses a capsule and beverage system for producing a beverage, wherein the capsule serves to hold ingredients for the production of said beverage. As evident by Figs. 1a - 1e, the capsule (100) has a bowl-shaped body (101) with a rounded bottom, said body being covered on an open-top side via a sealing foil cover (102) which appears to be of a generally circular shape (see abstract, para. [00090], and Figs. 1a, 1e)(corresponding to the claimed “[a] capsule used for preparing a…product, the capsule comprising: a) a bowl-shaped body having an open top and a rounded bottom creating a cavity configured to hold…material therein…and b) a circular disc configured to couple to the open top of the body of the capsule”).
A channel-shaped cavity (132) (read: neck) extending through the central bottom of the capsule is provided so that liquids from the beverage system and/or the ingredients from the chambers of the capsule can be conveyed into a beverage (beaker) (210) provided below said capsule (see para. 0009]) (corresponding to the claimed “the rounded bottom having a neck extending from a center of the rounded bottom forming a free end, away from the open top”).
Glaesser et al discloses that, in a starting state of the capsule, not only can the capsule be closed at its open-ended top side, as stated above, and as seen in Figs. 1a, 1b and 1e, but it can also be closed at the bottom side (read: free end) with a sealing foil (e.g. as part of the lid of the chamber)(not shown in any Figs.) so that the channel-shaped cavity (read: neck) can thus be protected against contamination (corresponding to the claimed “the neck being closed at its free end”). 
The Examiner notes that Glaesser et al does not specifically disclose that its capsule is “used for preparing a smokeable product” as claimed; however, it is well understood in U.S. Patent practice (see MPEP 2111.02) that an “intended use” limitation in the preamble does not distinguish a claimed article/apparatus from a prior art article that satisfies all the structural limitations of the claimed article/apparatus, which the Glaesser et al reference does. 
Also, Glaesser et al fails to disclose that the “cavity” (interior) of its capsule is “configured to hold smokeable material”; however, it is clear that since the capsule of Glaesser et al is capable of holding beverage “ingredients”, it is also, inherently, capable of holding “smokeable material” therein (corresponding to the claimed “bowl-shaped body…creating a cavity configured to hold smokeable material therein”).  
Regarding independent claim 5, Glaesser et al discloses a capsule and beverage system for producing a beverage, wherein the capsule serves to hold ingredients for the production of said beverage. As evident by Figs. 1a - 1e, the capsule (100) has a bowl-shaped body (101) with a rounded bottom, said body being covered on an open-top side via a sealing foil cover (102) which appears to be of a generally circular shape (see abstract, para. [00090], and Figs. 1a, 1e)(corresponding to the claimed “[a] capsule configured for use with a machine that prepares a finished… product…the capsule comprising: a) a bowl-shaped body having an open top…and a rounded bottom creating a cavity configured to hold…material therein…and b) a circular disc configured to couple to the open top of the body of the capsule”).
A tubular channel-shaped cavity (132) (read: neck) extending through the central bottom of the capsule is provided so that liquids from the beverage system and/or the ingredients from the chambers of the capsule can be conveyed into a beverage (beaker) (210) provided below said capsule. As evident from Figs. 1b and 1e, the open-ended top of the capsule is larger in “diameter” than that of the channel-shaped cavity, hence making the capsule a funnel-shaped configuration (see para. [0009]) (corresponding to the claimed “open top with a first diameter and a rounded bottom…having a narrow neck with a second diameter, the neck extending form a center of the rounded bottom forming a free end, away from the open top, and the first diameter of the open top being greater than the second diameter of the neck thereby creating a funnel-shaped configuration of the body, the neck being closed at its free end”).
Glaesser et al discloses that, in a starting state of the capsule, not only can the capsule be closed at its open-ended top side, as stated above, and as seen in Figs. 1a, 1b and 1e, but it can also be closed at the bottom side (read: free end) with a sealing foil (e.g. as part of the lid of the chamber)(not shown in any Figs.) so that the channel-shaped cavity (read: neck) can thus be protected against contamination (corresponding to the claimed “the neck being closed at its free end”). 
The Examiner notes that Glaesser et al does not specifically disclose that its capsule is “for use with a machine that prepares a finished smokeable product contained within a rolling medium” as claimed; however, it is well understood in U.S. Patent practice (see MPEP 2111.02) that an “intended use” limitation in the preamble does not distinguish a claimed article/apparatus from a prior art article that satisfies all the structural limitations of the claimed article/apparatus (capsule, in this case), which the Glaesser et al reference does. 
Also, Glaesser et al fails to disclose that the “cavity” (interior) of its capsule is “configured to hold smokeable material”; however, it is clear that since the capsule of Glaesser et al is capable of holding beverage “ingredients”, it is also, inherently, capable of holding “smokeable material” therein (corresponding to the claimed “bowl-shaped body…creating a cavity configured to hold smokeable material therein”). 
Lastly, Glasser et al teaches that its channel-shaped cavity (read: neck) is configured to dispense liquids from the beverage system and/or the ingredients from the capsule into a beverage (beaker), and not a “rolling medium inside the machine (that prepares a finished smokeable product)”; however, it is clear that since the capsule of Glaesser et al is designed to  dispense beverage “ingredients” into a beaker, it is also, inherently, “configured to” dispense (read: capable of dispensing) the contents of said capsule into a “rolling medium” located inside a machine (Note: Applicant has not positively claimed a “rolling medium” inside a machine that prepares a finished smokeable product) (corresponding to the claimed “wherein the capsule is configured to dispense the smokeable material through the neck and into the rolling medium inside the machine”).  
Regarding independent claim 9, and dependent claim 13, Glaesser et al discloses a capsule and beverage system for producing a beverage, wherein the capsule serves to hold ingredients for the production of said beverage. As evident by Figs. 1a - 1e, the capsule (100) has a bowl-shaped body (101) with a rounded bottom, said body being covered on an open-top side via a sealing foil cover (102) which appears to be of a generally circular shape (see abstract, para. [00090], and Figs. 1a, 1e)(corresponding to the claimed “[a] capsule configured for use with a machine that prepares a finished… product…the capsule comprising: a) a bowl-shaped body having an open top…and a rounded bottom creating a cavity configured to hold…material therein…and b) a circular disc configured to couple to the open top of the body of the capsule”).
A tubular channel-shaped cavity (132) (read: neck) extending through the central bottom of the capsule is provided so that liquids from the beverage system and/or the ingredients from the chambers of the capsule can be conveyed into a beverage (beaker) (210) provided below said capsule. As evident from Figs. 1b and 1e, the open-ended top of the capsule is larger in “diameter” than that of the channel-shaped cavity, hence making the capsule a funnel-shaped configuration (see para. [0009]) (corresponding to the claimed “open top with a first diameter and a rounded bottom having a narrow neck with a second diameter, the neck extending from a center of the rounded bottom, away from the open top, forming a free end”; and the “wherein the first diameter of the open top is greater than the second diameter of the neck, and wherein the body is funnel-shaped” recitation of claim 13).
Glaesser et al discloses that, in a starting state of the capsule, not only can the capsule be closed at its open-ended top side, as stated above, and as seen in Figs. 1a, 1b and 1e, but it can also be closed at the bottom side (read: free end) with a sealing foil (e.g. as part of the lid of the chamber)(not shown in any Figs.) so that the channel-shaped cavity (read: neck) can thus be protected against contamination (corresponding to the claimed “the neck being closed at its free end”). 
The Examiner notes that Glaesser et al does not specifically disclose that its capsule is “for use with a machine that prepares a finished smokeable product contained within a rolling medium” as claimed; however, it is well understood in U.S. Patent practice (see MPEP 2111.02) that an “intended use” limitation in the preamble does not distinguish a claimed article/apparatus from a prior art article that satisfies all the structural limitations of the claimed article/apparatus (capsule, in this case), which the Glaesser et al reference does. 
Lastly, Glaesser et al fails to disclose that the “cavity” (interior) of its capsule is “configured to hold smokeable material”; however, it is clear that since the capsule of Glaesser et al is capable of holding beverage “ingredients”, it is also, inherently, capable of holding “smokeable material” therein (corresponding to the claimed “bowl-shaped body…creating a cavity configured to hold smokeable material therein”). 
Regarding claim 14, Glasser et al teaches that its channel-shaped cavity (read: neck) is configured to dispense liquids from the beverage system and/or the ingredients from the capsule into a beverage (beaker), and not a “rolling medium inside the machine (that prepares a finished smokeable product)”; however, it is clear that since the capsule of Glaesser et al is designed to  dispense beverage “ingredients” into a beaker, it is also, inherently, “configured to” dispense (read: capable of dispensing) the contents of said capsule into a “rolling medium” located inside a machine (Note: Applicant has not positively claimed a “rolling medium” inside a machine that prepares a finished smokeable product) (corresponding to the claimed “wherein the capsule is configured to dispense the smokeable material through the neck and into the rolling medium inside the machine”).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glaesser et al (US. Pat. App. Pub. 2020/0377292) in view of Delorme (US. Pat. App. Pub. 2011/0259205).
Regarding claims 2, 6 and 10, Glaesser et al appears to be silent regarding whether the material of construction of its capsule (100) is biodegradable. However, the Delorme reference discloses that while most conventionally-used beverage pods (read: capsules) are constructed of petroleum-based plastic, the Delorme beverage pod is constructed of biodegradable materials (see para. [0003]). Hence, it would have been obvious to one of ordinary skill in the art to have constructed the capsule (100) of Glaesser et al of such materials in an effort to reduce plastic waste in the world (corresponding to the claimed “wherein the body is made from biodegradable material”).
Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glaesser et al (US. Pat. App. Pub. 2020/0377292) in view of Anderson et al (US. Pat. App. Pub. 2019/0375574).
Regarding claims 3, 7 and 11, Glaesser et al discloses that “ingredients” are contained in its capsule (100), yet is doesn’t give a lot of specifics as to what those ingredients are, in particular, but its clear that said ingredients are not required to be “liquid”, i.e., “liquid” ingredients are just an example of an ingredient type suitable for the capsule contents (see para. [0059]). However, the Anderson reference shows that beverage ingredient pods are known to contain solid beverage ingredients, such as granulated sugar (see para. [0030]). Hence, it would have been obvious to one of ordinary skill in the art to have chosen such “ingredient” to be added to the contents of the capsule (100) of Glaesser et al in order to provide a sweet and pleasing taste to the beverage being produced in the system of Glaesser et al. And, since granulated sugar contains hydrocarbons (in its chemical structure) which are combustible (capable of being burned) - it would be considered a “smokeable material” (corresponding to the claimed “wherein smokeable material is contained within the body”).
Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glaesser et al (US. Pat. App. Pub. 2020/0377292) in view of Magniet et al (IS. Pat. App. Pub. 2013/0236609).
Regarding claims 4, 8 and 12, as stated above, Glaesser et al discloses that its open-ended top can be covered by a sealing foil; however, it does not specifically state that this sealing foil is made of “aluminum”. The Magniet et al reference discloses a beverage capsule having an aluminum foil member that separates the outlet of its capsule from the cup-shaped body of its capsule (see para. [0058]). Hence, it would have been obvious to one of ordinary skill in the art to have constructed the top sealing foil covering of aluminum foil as such material is already known for sealing beverage capsule openings. And since Glaesser et al discloses that its sealing foil prevents contamination of the capsule contents, it would have been obvious to one of ordinary skill in the art to have ensured that such seal is “airtight” (read: hermetically sealed) (corresponding to the claimed “wherein the circular disc is made from aluminum foil hermetically sealed to the open top of the body”). 
Conclusion
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented above, which were necessitated because of the amendments made to the claims, filed on September 13, 2022. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747            

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747